ANDERSON, J. —
Section 4497 of the Code of 1907 provides that the wife shall not, directly or indirectly, become the surety for her .husband. We think that the evidence in this case shows that it ivas the purpose and intention of the complainant’s husband and the respondent bank that the proceeds of the mortgages in question should be used as an indirect security for the debt of the husband or of his grocery company, although it may in form appear to be a straight loan to the wife and a subsequent placing by her, of the proceeds to the credit of her husband. The decree of the chancery court' in canceling the mortgages in question is fully supported by the cases of Lamkin v. Lovell, 176 Ala. 334, 58 South. 258; Elkins v. Bank of Henry, 180 Ala. 18, 60 South. 96, and cases there cited, and is more than supported by the case of Interstate Bank v. Wesley, 178 Ala. 186, 59 South. 621.
The decree of the chancery court is affirmed.
Affirmed.
McClellan, Sayre, and Somerville, JJ., concur.